Citation Nr: 1131123	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  10-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from January 1967 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In connection with this appeal the Veteran and his son testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in August 2010.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran did not participate in combat with the enemy, the Veteran's claimed stressors are not related to his fear of hostile military or terrorist activity, and the Veteran has not been diagnosed with PTSD due to a verified noncombat stressor.

2.  Depression has not been present during the pendency of this claim.


CONCLUSION OF LAW

PTSD and depression were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim the Veteran was mailed a letter in August 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that a review of the Veteran's STRs is negative for treatment for or a diagnosis of any sort of psychiatric disability while the Veteran was in active service.  The Board notes that there is no separation examination of record.  However, the Veteran has not claimed that he was treated for or diagnosed with a psychiatric disability while actually serving on active duty.  

Throughout the pendency of this claim, the Veteran has claimed that he has PTSD due to various stressors.  First, the Veteran has claimed that while serving aboard an aircraft carrier that was stationed in the waters off Vietnam he was scared that the ship would be bombed while he was aboard.  Second, the Veteran has reported that there was a small bomb explosion on the aircraft carrier he was aboard while positioned off the shore of Vietnam.  Third, the Veteran has reported that he was afraid that a fire would occur due to the large number of aircraft aboard the ship and the accompanying bombs, gasoline, and other explosive material.  Fourth, the Veteran has reported an instance where he was on the upper deck of the aircraft carrier and he was nearly blown off the ship by wind caused by a jet take-off.  Finally, the Veteran has reported that while walking through the hanger bay to access the lower decks he was knocked down by one of the vehicles used for towing and moving aircraft around the hanger.  He reported that his head was nearly run over by one of the wheels.

In a March 2009 memorandum, the RO made a formal finding that the Veteran had provided insufficient information to verify his reported stressors.  

In October 2008, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran reported the stressors of fearing for his life during a bomb blast on the ship he was on and thoughts of fires occurring on the ship.  The examiner diagnosed the Veteran with PTSD and found that the Veteran's report was consistent with a diagnosis of PTSD that was more likely than not associated with his active service.  The examiner noted that the Veteran was able to loosely identify a specific event and describe his reactions to that event in a way that was consistent with PTSD. 

The Board notes that just because a physician or other health care professional has accepted an appellant's description of his active duty experience as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the existence of an event alleged as a "stressor" that caused PTSD, although not the adequacy of the event to cause PTSD, is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 (1993). 

In this regard, the Board notes that the stressors claimed by the Veteran at his VA examination cannot be verified.  There is no evidence indicating that either of the two aircraft carriers upon which the Veteran served, the USS Hancock and the USS Midway, were ever the subject of a bomb explosion while the Veteran was aboard.  Therefore, as the occurrence of this stressor in unverified, it cannot be used to support a diagnosis of PTSD for the purposes of entitlement to service connection for such disability.  

With regard to the PTSD regulation change noted above, the Board notes that the Veteran has claimed a fear of hostile military or terrorist activity and a VA examiner has diagnosed him with PTSD based on that fear.  However, the regulation specifically states that "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this regard, the Board notes that being stationed aboard an aircraft carrier in the waters off Vietnam, the Veteran was unlikely to have experienced, witnessed, or been confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Accordingly, while the Veteran may have been generally afraid, such fear does not meet the criteria of 38 C.F.R. § 3.309(e) as revised. 

Therefore, the VA examiner's diagnosis of PTSD based upon the reported stressor of a bomb explosion on the aircraft carrier he was aboard is inadequate to serve as the basis of a grant of entitlement to service connection for PTSD.

With regard to the Veteran's other claimed stressors of fear of fire, nearly getting blown off the deck of the ship, and being knocked down and almost run over by a small towing vehicle, the Board reiterates that these are not verified.  Additionally, they are not actions considered to be hostile military or terrorist activities as defined by the regulation above.  Therefore, the Board finds that a diagnosis of PTSD based on these reported stressors is inadequate upon which to base a grant of entitlement to service connection for PTSD. 

Also of record is a May 2010 report of a psychological evaluation performed by a private psychologist.  At that time, the Veteran reported having nightmares about coming face to face with an enemy combatant carrying a deadly weapon, although he admitted this never actually occurred.  He also reported having nightmares about drowning and having nightmares about fires onboard a ship.  The examiner diagnosed the Veteran with PTSD, but did not specifically note that it was caused by his active service.  Additionally, there was no indication that the Veteran was diagnosed with depression.  As the private examiner failed to attribute the Veteran's PTSD to a verified or conceded PTSD stressor, this diagnosis is inadequate upon which to base a grant of entitlement to service connection for PTSD.  

Also of record is an August 2010 letter from the Veteran's private treating mental health providers.  In the letter, it is noted that the Veteran had PTSD as a result of his experiences during the Vietnam War.  There was no indication that the Veteran had been diagnosed with depression.  The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, the Board notes that while the Veteran's private mental health treatment provider notes that the Veteran has PTSD due to his experiences in the Vietnam War, this is not substantiated by the evidence of record concerning the Veteran's actual experiences during the Vietnam War.  Therefore, this medical opinion is not sufficient evidence upon which a grant of entitlement to service connection can be based.

Regardless, as noted above, the Veteran has not provided a PTSD stressor that can either be verified through proper channels or conceded by the Board as qualifying as fear of hostile military or terrorist activity as defined by the regulation.

Also of record are numerous private and VA Medical Center treatment notes.  However, a review of these records is negative for treatment for or a diagnosis of PTSD or depression.  In fact, in July 2006, the Veteran was screened for depression at the VA Medical Center and the screening yielded negative results.  Additionally, in June 2007, the Veteran was screened for PTSD at the VA Medical Center and the screening yielded negative results. 

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no competent evidence of record showing that the Veteran has been diagnosed with depression during the period of this claim. 

In sum, while the Veteran has been diagnosed with PTSD, the diagnoses are not based on verified stressors or fear of hostile military or terrorist activity as required by regulation and there is no evidence of record indicating that the Veteran has been competently diagnosed with depression that is related to his active service.

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for PTSD and depression is not warranted.


ORDER

Entitlement to service connection for PTSD and depression is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


